DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/266,540 filed on 2/5/21 with effective filing date 8/6/2018. Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s)1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2019/0200040 A1 in view of Chono US 2015/0281726 A1. 
Per claims 1, 9 & 17, Lim et al. discloses an image decoding method, comprising: generating a candidate list including motion information derived from a spatial neighboring block and a temporal neighboring block adjacent to a current block (para: 555-556, e.g. a merge candidate list of a current block including at least one merge candidate corresponding to each of a plurality of reference picture lists may be generated at step S3301; the merge candidate corresponding to each of the plurality of reference picture lists may mean a merge candidate having LX motion information corresponding to reference picture list L ); deriving motion information of the current block using the candidate list; generating a prediction block of the current block using the derived motion information (para: 557, e.g. the merge candidate list includes at least one of a spatial merge candidate derived from a spatial neighbor block of the current block, a temporal merge candidate derived from a collocated block of the current block, a modified spatial merge candidate derived by modifying the spatial merge candidate, a modified temporal merge candidate derived by modifying the temporal merge candidate, and a merge candidate having a predefined motion information value).
Lim et al. fails to explicitly disclose the remaining claim limitations.
Chono however in the same field of endeavor teaches updating the derived motion information in a motion information list, wherein the generating of the candidate list is performed in such a manner as to include at least one of the motion information included in the updated motion information list in a block decoded before the current block (para: 29, e.g. a merge motion information candidate list generation unit which generates a merge motion information candidate list based on motion information of encoded blocks adjacent to the block to be encoded; a merge index determination unit which determines a merge mode, using a merge index of merge motion information in the merge motion information candidate list from which the improper merge index has been eliminated).
Therefore, in view of disclosures by Chono, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Lim et al. and Chono in order to determine by using a merge index of merge motion information in merge motion information candidate list from which unsuitability merge index is excluded. 
Per claims 2 & 10, Lim et al. further teaches the method of claim 1, wherein the motion information list is initialized when decoding of a predetermined region is completed so that the region is changed (para: 422, e.g. the encoder/decoder may set the input number of merge candidates (numInputMergeCand) as the number of merge candidate lists (numMergeCand) in the current merge candidate list; m-th (numMergeCand−numInputMergeCand) zero merge candidate may be derived).
Per claims 3 & 11, Lim et al. further teaches the method of claim 2, wherein the predetermined region is any one of a block composed of one or more coding units (CUs) or a block composing of one or more coding tree units (CTUs) (para: 421 & fig. 28).
Per claims 4 & 12, Lim et al. further teaches the method of claim 1, wherein when there is a plurality of motion information in the updated motion information list in the block decoded before the current block, the generating of the candidate list is performed in such a manner as to include an average of at least two or more motion information of the plurality of motion information in the candidate list (para: 229 & fig. 12, e.g. an encoding apparatus may derive a merge candidate at step S1201, and may generate a merge candidate list based on the derived merge candidate. When the merge candidate list is generated, motion information is determined by using the generated merge candidate list at step S1202, and motion compensation of the current block may be performed by using the determined motion information at step S1203). 
Per claims 5 & 13, Lim et al. further teaches the method of claim 1, wherein when the motion information of the updated motion information list in the block decoded before the current block is the same as the motion information previously included in the candidate list, the generating of the candidate list is performed in such a manner as not to include the motion information of the motion information list in the candidate list (para: 230, & fig. 13, e.g. when the merge candidate list is generated, motion information of the current block may be determined by using the generated merge candidate list at step S1303. Next, the decoding apparatus may perform motion compensation by using the motion information at step S1304).

Per claims 6 & 14, Chono further teaches  the method of claim 1, wherein when the current block is an IBC prediction mode and the candidate list is a shared merge list, the updating of the derived motion information in the motion information list is omitted (para: 71 & fig. 5, e.g. in addition to the function of the merge index elimination unit 103 in Exemplary Embodiment 1, a function of leaving, from among the merge indices remaining in the merge motion information candidate list, only a merge index corresponding to motion information whose difference from the motion vector determined by the motion information search unit 101 is smallest).
Per claims 7 & 15, Lim et al. further teaches the method of claim 1, wherein the motion information list has a limitation of a predetermined size (para: 16).
Per claims 8 & 16, Lim et al. further teaches the method of claim 1, wherein when the number of motion information stored in the motion information list is a predetermined value, the updating of the derived motion information in the motion information list includes deleting the motion information first stored in the motion information list and storing the derived motion information (para: 372, e.g. a method of deriving the combined merge candidate by using the temporal merge candidate and a method of deriving the combined merge candidate without using the temporal merge candidate may be performed in the same manner).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nishitani et al. US 2017/0105000 A1, e.g. a first mode detection unit constructs a first candidate list from a plurality of reference block candidates based on a first predetermined order, assigns indices for designating reference block candidates added in the first candidate list, and outputs the indices of the plurality of reference candidate blocks.
	Zhao et al. US 2020/0137398 A1, e.g. a method of processing a video signal based on inter prediction includes constructing a first merge candidate list of a current block using a spatial merge candidate and temporal merge candidate of the current block, constructing a second merge candidate list by adding a history-based merge candidate indicating motion information of a block coded prior to the current block to the first merge candidate list. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 

571-272-1000.



/Irfan Habib/Examiner, Art Unit 2485